


--------------------------------------------------------------------------------

Exhibit 10.11




1/12




BORR/ VISSJ/5154760/40063970
#20972516
Execution copy










DEED OF PLEDGE OF SHARES
(in the capital of CME Media Enterprises B.V.)






This nineteenth day of February two thousand sixteen, there appeared before me,
Jan Hendrik Gerrit Visser, hereafter to be called civil law notary, as deputy of
Rudolf van Bork, civil law notary in Amsterdam, the Netherlands:
1
Jos Melchior Jelle Waldemar van Boeijen, born in Amersfoort, the Netherlands, on
the fourth day of February nineteen hundred ninety-one, employed at Fred.
Roeskestraat 100, 1076 ED Amsterdam, the Netherlands, acting as attorney-in-fact
of:

(a)
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V., a public limited liability company
(naamloze vennootschap met beperkte aansprakelijkheid), having its official seat
in Curacao, having its registered office address at Schottegatweg Oost 44,
Curacao and registered in Curacao under number 67248 (the Pledgor);

(b)
CME Media Enterprises B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid), having its official seat
(statutaire zetel) in Amsterdam, the Netherlands, having its registered office
address at Piet Heinkade 55, Unit G-J, 1019 GM Amsterdam, the Netherlands, and
registered with the Dutch trade register under number 33246826 (the Company);
and

2
Jacob Poppe Anne Heiko Jan Lameijer, residing at Ceintuurbaan 175-3, 1073 EJ
Amsterdam, the Netherlands, born in Groningen, the Netherlands, on the
twenty-eighth day of February nineteen hundred eighty-five, identified by means
of his passport with number NSK4L4DL4, valid until the twenty-seventh day of May
two thousand sixteen, acting as attorney-in-fact of:





--------------------------------------------------------------------------------

2/12



Time Warner Inc., a corporation incorporated under the laws of the State of
Delaware, United States of America, with an address at One Time Warner Center,
New York, NY 10019, United States of America (as agent under the Reimbursement
Agreement and as sole creditor under each Parallel Debt, the Pledgee).
Powers of attorney
The authorization of the persons appearing is evidenced by three (3) written
powers of attorney, copies of which shall be attached to this deed (Annex I).
The persons appearing declared that it is agreed as follows:
1
DEFINITIONS AND INTERPRETATION

1.1
Definitions

1.1.1
Capitalised terms used but not defined in this Deed shall have the meaning given
thereto in the Guarantee or the Reimbursement Agreement.

1.1.2
In this Deed:

Articles of Association means the articles of association (statuten) of the
Company, as they stand since their latest amendment on the thirty-first day of
May nineteen hundred ninety-eight.
Collateral means:
(a)
the Shares;

(b)
the Dividends; and

(c)
the Related Assets.

Corresponding Debt has the meaning given thereto in the Guarantee.
Deed means this deed of pledge of shares.
Dividends means all cash dividends, distribution of reserves, repayments of
capital, liquidation or dissolution proceeds and all other distributions,
payments and repayments under or in connection with the Shares.
Enforcement Event means a default by any Subsidiary Guarantor in the performance
of the Secured Liabilities (whether in whole or in part) provided that an Event
of Default is continuing under the Reimbursement Agreement.
Existing Rights of Pledge means:
(a)
the first ranking right of pledge granted in favour of the Pledgee on the second
day of May two thousand fourteen;

(b)
the second ranking right of pledge granted in favour of the Pledgee on the
second day of May two thousand fourteen;

(c)
the third ranking right of pledge granted in favour of Deutsche Bank Trust
Company Americas on the second day of May two thousand fourteen; and

(d)
the fourth ranking right of pledge granted in favour of the Pledgee on the
fourteenth day of November two thousand fourteen.





--------------------------------------------------------------------------------

3/12



Guarantee means the guarantee originally dated fourteen November two thousand
fifteen (as amended and restated on the date of this Deed (between the Company
and the Pledgor as Subsidiary Guarantors and the Pledgee as CME Credit
Guarantor).
Party means a party to this Deed.
Present Shares means the ordinary shares numbered from 1 up to and including
199,997, 199,999 and 200,000 with a nominal value of one Netherlands Guilder
(NLG 1) or (converted into euro in accordance with section 2:178c of the Dutch
Civil Code) forty-five eurocent (EUR 0.45).
Reimbursement Agreement means the reimbursement agreement dated fourteen
November two thousand fifteen, as amended and restated as of the date of this
Deed among the Pledgor, the Pledgee as CME Credit Guarantor and the Company.
Related Assets means all shares, rights (other than Dividends) and other assets
accruing, distributed, issued or offered at any time by way of or resulting from
redemption, repurchase, dividend, bonus, preference, pre-emption, conversion,
capitalisation of profits or reserves, substitution, exchange, warrant, claim or
option right or otherwise under or in connection with (a) the Shares or (b) the
conversion, merger or demerger of the Company.
Right of Pledge means a right of pledge created by this Deed.
Secured Liabilities means all present and future liabilities and contractual and
non-contractual obligations consisting of monetary payment obligations
(vorderingen tot voldoening van een geldsom) of the Company to the Pledgee, at
any time, both actual and contingent under or in connection with the Parallel
Debt of the Company (and if the Right of Pledge cannot validly secure a Parallel
Debt, the Corresponding Debt itself shall be the Secured Liabilities.
Shares means:
(a)
the Present Shares; and

(b)
all shares in the capital of the Company which are acquired by the Pledgor after
the date of this Deed.

Voting Rights means all voting rights, other consensual rights and similar
rights and powers attached to the Shares.
Voting Transfer Event means the occurrence of an Enforcement Event in
conjunction with a written notice from the Pledgee to the Pledgor and the
Company stating that the Pledgee shall exercise the Voting Rights.
1.2
Interpretation

1.2.1
Unless a contrary indication appears, any reference in this Deed to:

(a)
a Clause is a reference to a clause of this Deed;





--------------------------------------------------------------------------------

4/12



(b)
this Deed, the Guarantee, the Reimbursement Agreement, a Reimbursement Document
or any other agreement or instrument includes all amendments, supplements,
novations, restatements or re-enactments (without prejudice to any prohibition
thereto) however fundamental and of whatsoever nature thereunder and includes
(i) any increase or reduction in any amount available under the Reimbursement
Agreement or any other Reimbursement Document (as amended, supplemented,
novated, restated or re-enacted) or any alteration of or addition to the purpose
for which any such amount, or increased or reduced amount may be used, (ii) any
facility provided in substitution of or in addition to the facilities originally
made available thereunder, (iii) any rescheduling of the indebtedness incurred
thereunder whether in isolation or in connection with any of the foregoing and
(iv) any combination of the foregoing, and the Secured Liabilities include all
of the foregoing;

(c)
person includes any individual, firm, company, corporation, government, state or
agency of a state or any association, trust, partnership or other entity
(whether or not having separate legal personality) or two or more of the
foregoing;

(d)
the Pledgee, the Pledgor, the Company or any other person includes its
successors in title, permitted assigns and permitted transferees; and

(e)
a provision of law is a reference to that provision as amended or re-enacted.

1.2.2
Clause headings are for ease of reference only.

1.2.3
An Enforcement Event shall constitute a verzuim (as meant in Section 3:248 (1)
of the Dutch Civil Code) in the performance of the Secured Liabilities or any
part thereof, without any summons or notice of default (aanmaning of
ingebrekestelling) being sent or required.

2
CREATION OF SECURITY

2.1
Right of Pledge

The Pledgor agrees with the Pledgee to grant and grants in favour of the
Pledgee, to the extent necessary in advance (bij voorbaat), a right of pledge
(pandrecht) over its Collateral and any accessory rights (afhankelijke rechten)
and ancillary rights (nevenrechten) attached to the Collateral as security for
the Secured Liabilities.
2.2
Perfection

2.2.1
The Company:

(a)
confirms that it has been notified of each Right of Pledge and that it has not
received any notice of other rights of pledge, limited rights or encumbrances or
transfers in respect of the Collateral save for the Existing Right of Pledge;

(b)
shall, promptly after the execution of this Deed and promptly after the Pledgor
has acquired any shares in the capital of the Company, register each Right of
Pledge in its shareholders' register and provide the Pledgee with a copy
thereof; and

(c)
to the extent possible under Dutch law and with the knowledge of the Pledgor,
waives (and shall waive at the Pledgee's first request) any right that may
impede the exercise by the Pledgee of any Right of Pledge and the other rights
conferred under this Deed.





--------------------------------------------------------------------------------

5/12



2.2.2
The Pledgee may present this Deed and any other document executed pursuant to
this Deed for registration to any office, registrar or governmental body in any
jurisdiction and serve any notice to any person as the Pledgee deems necessary
or desirable to protect its interests.

2.3
Voting Rights

2.3.1
The Voting Rights are transferred by the Pledgor to the Pledgee under the
condition precedent (opschortende voorwaarde) of the occurrence of a (i) Voting
Transfer Event and (ii) termination and/or release of the Existing Rights of
Pledge. The general meeting of the Company has resolved to approve such transfer
of Voting Rights, as is evidenced by a written resolution of such meeting, dated
on or about the date hereof, a copy of which is attached to this Deed (Annex
II).

2.3.2
Upon the occurrence of a Voting Transfer Event and subject to the termination
and/or release of the Existing Rights of Pledge, the Pledgee shall have the sole
and exclusive right and authority to exercise such Voting Rights and shall be
entitled to exercise or refrain from exercising such rights in such manner as
the Pledgee may in its absolute discretion deem fit. Until the transfer of
Voting Rights to the Pledgee, the Pledgor shall have the right and authority to
exercise such Voting Rights or refrain from exercising such Voting Rights,
provided that no such exercise (or such abstention) may violate or be
inconsistent with the terms and conditions of this Deed, the Reimbursement
Agreement or any other Reimbursement Document.

3
AUTHORITY TO COLLECT

3.1
Authority to collect the Dividends and Related Assets

3.1.1
The Pledgee may collect and receive payment of the Dividends and Related Assets
in accordance with Section 3:246 (1) of the Dutch Civil Code. Subject to Clause
3.1.2, the Pledgee authorises the Pledgor to collect and receive payment of the
Dividends and the Related Assets subject to the termination and/or release of
the Existing Rights of Pledge.

3.1.2
Upon the occurrence of an Event of Default which is continuing and the
termination and/or release of the Existing Rights of Pledge, the Pledgee may
terminate the authorisation granted pursuant to Clause 3.1.1 by giving notice
thereof to the Pledgor and the Company following which the Pledgee may exercise
all rights of the Pledgor in relation to the Dividends and Related Assets
including any accessory rights (afhankelijke rechten) or ancillary rights
(nevenrechten) towards the Company.

4
REPRESENTATIONS

4.1
General

4.1.1
The Pledgor makes the representations in this Clause 4 in respect of itself or
its Collateral existing on the date the representations are made.

4.1.2
The representations in this Clause 4 are made on the date of this Deed and are
repeated on each date the Pledgor acquires any Collateral.

4.2
Ranking

On the date of this Deed each Right of Pledge is a fifth ranking right of pledge
(pandrecht vijfde in rang).




--------------------------------------------------------------------------------

6/12



4.3
Collateral

4.3.1
Its Collateral has not been transferred, assigned, pledged, made subject to a
limited right (beperkt recht) or otherwise encumbered to any person other than
the Pledgee, save for the Existing Rights of Pledge.

4.3.2
It is entitled (bevoegd) to pledge its Collateral.

4.3.3
Its Collateral is capable of being transferred, assigned and pledged.

4.3.4
Its Collateral is not subject to any attachment.

4.3.5
Its Collateral is not subject to any option or similar right.

4.3.6
The Shares:

(a)
have been validly issued and have not been repurchased (ingekocht), cancelled
(ingetrokken), reduced (afgestempeld), split or combined and no resolution has
been made to repurchase (inkopen), cancel (intrekken), reduce (afstempelen),
split or combine any shares; and

(b)
constitute one hundred per cent. (100%) of the issued share capital of the
Company (not taking into account the share numbered 199,998 which is held by the
Company in its own capital) and are fully paid up.

4.3.7
The Present Shares have been acquired as follows:

(a)
as for the numbers 1 through 199,997, pursuant to a notarial deed of transfer of
shares, executed before H. van Wilsum, mentioned above, on the nineteenth day of
September nineteen hundred and ninety-four; and

(b)
as for the numbers 199,999 and 200,000, pursuant to a notarial deed of issuance
of shares, issued before R.W. Clumpkens, civil law notary officiating in
Amsterdam, the Netherlands, on the sixteenth day of December nineteen hundred
and ninety-six.

4.3.8
There are no outstanding claims on the Company for the issue of any shares in
the capital of the Company and no depository receipts (certificaten van
aandelen) have been issued in respect of shares in the capital of the Company.

4.3.9
It has not been served a writ in connection with the settlement of shareholders
disputes within the meaning of Section 2:335 and further of the Dutch Civil
Code, and is consequently not subject to the restrictions set out in Section
2:338 of the Dutch Civil Code.

4.4
Information

It has provided the Pledgee with all information and documentation regarding the
Collateral, which it understands or should be aware to be important to the
Pledgee.
5
UNDERTAKINGS

5.1
General

The undertakings in this Clause 5 remain in force from the date of this Deed
until each Right of Pledge is terminated in accordance with Clause 8
(Termination).
5.2
Collateral

Except as permitted under the Reimbursement Documents, the Pledgor shall not:
(a)
transfer, assign, pledge, make subject to a limited right (beperkt recht) or
otherwise encumber the Collateral;





--------------------------------------------------------------------------------

7/12



(b)
release or waive (afstand doen van) any of the Collateral;

(c)
waive or terminate any accessory rights (afhankelijke rechten) or ancillary
rights (nevenrechten) attached to the Collateral;

(d)
agree with a court composition or an out-of-court composition (gerechtelijk of
buitengerechtelijk akkoord) or enter into any settlement agreement in respect of
the Collateral; or

(e)
perform any act which adversely affects or may adversely affect the Collateral
or any Right of Pledge.

5.3
Information

5.3.1
The Pledgor shall promptly inform the Pledgee of the occurrence of an event that
may be relevant to the Pledgee with respect to the Collateral or adversely
affects or may adversely affect any Right of Pledge.

5.3.2
The Pledgor shall promptly notify in writing, at its own cost, the existence of
this Deed and each Right of Pledge to any court process server (deurwaarder),
bankruptcy trustee (curator), administrator (bewindvoerder) or similar officer
in any jurisdiction or any other person claiming to have a right to the
Collateral and shall promptly send to the Pledgee a copy of the relevant
correspondence.

5.3.3
The Pledgor shall at the Pledgee's first request provide the Pledgee with all
information and with copies of all relevant documentation relating to the
Collateral and allow the Pledgee to inspect its administrative records.

5.4
Voting covenants

The Pledgor shall not exercise its Voting Rights to, or in any capacity resolve
to, effect or consent to or ratify any act which adversely affects or may
adversely affect the Collateral or any Right of Pledge, including the following
acts:
(a)
the dissolution (ontbinding) of the Company;

(b)
a cancellation or reduction of the nominal value of the shares in the capital of
the Company;

(c)
any merger (fusie) or demerger (splitsing) or conversion (omzetting) of the
Company;

(d)
a filing of a request to declare the Company bankrupt (failliet) or a similar
proceedings in any jurisdiction; and

(e)
a filing by the Company of a request to be granted a suspension of payments
(surseance van betaling) or a similar proceedings in any jurisdiction,

without the prior written consent of the Pledgee unless expressly permitted
under the Reimbursement Documents.
5.5
Company's undertakings

The Company shall comply with the provisions of Clause 5.3 (Information)
(mutatis mutandis) and shall not to propose or effect such acts as set out in
Clause 5.4 (Voting Covenants).




--------------------------------------------------------------------------------

8/12



6
ENFORCEMENT

6.1
Enforcement

6.1.1
Subject to the Intercreditor Agreement, upon the occurrence of an Enforcement
Event, the Pledgee shall have the right to enforce any Right of Pledge, in
accordance with Dutch law and any other applicable law and may take all (legal)
steps and measures which it deems necessary or desirable for that purpose.

6.1.2
Subject to the Intercreditor Agreement, upon the Pledgee becoming entitled to
collect the Dividends and Related Assets pursuant to Clause 3.1 (Authority to
collect the Dividends and Related Assets), the Pledgee shall have the right to
exercise any accessory rights (afhankelijke rechten) or ancillary rights
(nevenrechten), enter into court compositions or out-of-court compositions
(gerechtelijke of buitengerechtelijke akkoorden) and to cast a vote in
connection with such compositions and to enter into any settlement agreement
regarding the Dividends and Related Assets with the Company and any other
person.

6.2
Enforcement waivers

6.2.1
The Pledgee shall not be obliged to give notice of a sale of the Collateral to
the Pledgor, debtors, holders of a limited right (beperkt recht) or persons who
have made an attachment (beslag) on the Collateral (as provided in Sections
3:249 and 3:252 of the Dutch Civil Code).

6.2.2
The Pledgor waives its rights to make a request to the court:

(a)
to determine that the Collateral shall be sold in a manner deviating from the
provisions of Section 3:250 of the Dutch Civil Code (as provided in Section
3:251 (1) of the Dutch Civil Code); and

(b)
to collect and receive payment of the Dividends or Related Assets after a Right
of Pledge has been disclosed and the authorisation has been terminated in
accordance with Clause 3.1.2 (Authority to collect the Dividends and Related
Assets) (as provided in Section 3:246 (4) of the Dutch Civil Code).

6.2.3
The Pledgor waives its rights to demand that the Pledgee:

(a)
shall first enforce any security granted by any other person, pursuant to
Section 3:234 of the Dutch Civil Code;

(b)
shall first proceed against or claim payment from any other person or enforce
any guarantee, before enforcing any Right of Pledge; and

(c)
pays for costs which it has made in respect of the Collateral pursuant to
Section 3:233 (2) of the Dutch Civil Code.

6.2.4
The Pledgor waives its right (a) to set-off (verrekenen) its claims (if any)
against the Pledgee under or in connection with this Deed against the Secured
Liabilities and (b) if it has granted security for any other person's
obligations, to invoke the suspension or the termination of its liability for
any Secured Liabilities pursuant to Section 6:139 of the Dutch Civil Code.

6.2.5
To the extent permitted by Dutch law and the Articles of Association, the
Pledgor irrevocably and unconditionally waives, renounces and agrees not to
exercise any pre-emption rights or rights of first refusal upon a sale of shares
in the capital of the Company and where applicable, the other Collateral.





--------------------------------------------------------------------------------

9/12



6.3
Application of monies

Subject to the mandatory provisions of Dutch law on enforcement, all monies
received or realised by the Pledgee in connection with the enforcement of any
Right of Pledge or the collection of Dividends and Related Assets following an
Enforcement Event shall be applied by the Pledgee in accordance with the
relevant provisions of the Intercreditor Agreement.
7
FURTHER ASSURANCES AND POWER OF ATTORNEY

7.1
Further assurances

7.1.1
The Pledgor shall at its own cost execute any instrument, provide such
assurances and do all acts as may be necessary or desirable for:

(a)
perfecting, preserving or protecting any Right of Pledge created (or intended to
be created) by, or other right of the Pledgee under, this Deed;

(b)
exercising any power, authority or discretion vested in the Pledgee under this
Deed;

(c)
ensuring that any Right of Pledge and obligation of the Pledgor under this Deed
shall inure to the benefit of any successor, transferee or assignee of the
Pledgee; or

(d)
facilitating the collection of the Collateral or the enforcement of a Right of
Pledge.

7.1.2
If no valid right of pledge is created pursuant to this Deed in respect of any
Collateral, the Pledgor irrevocably and unconditionally undertakes to pledge to
the Pledgee such Collateral as soon as it becomes available for pledging, by way
of supplemental agreements or deeds or other instruments on the same (or
similar) terms of this Deed.

7.2
Power of attorney

7.2.1
The Pledgor irrevocably and unconditionally appoints the Pledgee as its attorney
for as long as any of the Secured Liabilities are outstanding for the purposes
of doing in its name all acts and executing, signing and (if required)
registering in its name all documents which the Pledgor itself could do,
execute, sign or register in relation to the Collateral or this Deed.

7.2.2
The appointment under Clause 7.2.1 will only be exercised by the Pledgee in case
of an Event of Default which is continuing and is given with full power of
substitution and also applies to any situation where the Pledgee acts as the
Pledgor's counterparty or as a representative of the Pledgor's counterparty.

7.3
Right of inquiry

The Pledgee and the Company agree that the Pledgee has the right to file an
application for inquiry with respect to the policy and course of events within
the Company as set out in Section 2:345 of the Dutch Civil Code, under the
condition precedent that an Event of Default which is continuing has occurred.




--------------------------------------------------------------------------------

10/12



8
TERMINATION

8.1
Continuing security

8.1.1
Each Right of Pledge shall remain in full force and effect, until all Secured
Liabilities have been irrevocably and unconditionally paid in full (to the
Pledgee's satisfaction) and no new Secured Liabilities will arise (in the sole
opinion of the Pledgee) unless terminated by the Pledgee pursuant to Clause 8.2
(Termination by Pledgee).

8.1.2
In case a Right of Pledge is terminated, the Pledgee shall at the request and
expense of the Pledgor provide evidence in writing to the Pledgor to that
effect.

8.2
Termination by Pledgee

The Pledgee may terminate by notice (opzeggen) or waive (afstand doen) a Right
of Pledge, in respect of all or part of the Collateral and all or part of the
Secured Liabilities. The Pledgor agrees in advance to any waiver (afstand van
recht) granted by the Pledgee under this Clause 8.2.
9
ASSIGNMENT

9.1
No assignment – Pledgor

The rights and obligations of the Pledgor under this Deed cannot be transferred,
assigned or pledged in accordance with Section 3:83 (2) of the Dutch Civil Code.
9.2
Assignment – Pledgee

The Pledgee may transfer, assign or pledge any of its rights and obligations
under this Deed in accordance with the Reimbursement Agreement and the Pledgor,
to the extent legally required, irrevocably cooperates with or consents to, such
transfer, assignment or pledge in advance. If the Pledgee transfers, assigns or
pledges its rights under the Secured Liabilities (or a part thereof), the
Pledgor and the Pledgee agree that each Right of Pledge shall follow pro rata
parte the transferred, assigned or pledged rights under the Secured Liabilities
(as an ancillary right (nevenrecht) to the relevant transferee, assignee or
pledgee) unless the Pledgee stipulates otherwise.
10
NOTICES

Any communication to be made under or in connection with this Deed shall be made
in accordance with the relevant provisions of the Guarantee.
11
MISCELLANEOUS

11.1
Costs

All costs, charges, expenses and taxes in connection with this Deed shall be
payable by the Pledgor in accordance with the relevant provisions of the
Reimbursement Agreement.
11.2
Evidence of debt

An excerpt from the Pledgee's records shall serve as conclusive evidence
(dwingend bewijs) of the existence and the amounts of the Secured Liabilities,
subject to proof to the contrary. A disagreement with respect thereto, does not
affect the rights of the Pledgee under or in connection with this Deed.




--------------------------------------------------------------------------------

11/12



11.3
No liability Pledgee

Except for its gross negligence (grove nalatigheid) or wilful misconduct
(opzet), the Pledgee shall not be liable towards the Pledgor for not (or not
completely) collecting, recovering or selling the Collateral or any loss or
damage resulting from any collection, recovery or sale of the Collateral or
arising out of the exercise of or failure to exercise any of its powers under
this Deed or for any other loss of any nature whatsoever in connection with the
Collateral or this Deed.
11.4
Severability

11.4.1
If a provision of this Deed is or becomes illegal, invalid or unenforceable in
any jurisdiction that shall not affect:

(a)
the validity or enforceability in that jurisdiction of any other provision of
this Deed; or

(b)
the validity or enforceability in other jurisdictions of that or any other
provision of this Deed.

11.4.2
The Pledgor and the Pledgee shall negotiate in good faith to replace any
provision of this Deed which may be held unenforceable with a provision which is
enforceable and which is as similar as possible in substance to the
unenforceable provision.

11.5
No rescission

The Pledgor waives, to the fullest extent permitted by law, its rights to
rescind (ontbinden) this Deed, to suspend (opschorten) any of its obligations or
liability under this Deed, to nullify (vernietigen) or to invoke the nullity
(nietigheid) of this Deed on any ground under Dutch law or under any other
applicable law.
11.6
No waiver

No failure to exercise, nor any delay in exercising, on the part of the Pledgee,
any right or remedy under this Deed shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Deed are cumulative and not exclusive of any rights or remedies
provided by law.
11.7
Amendment

Any term of this Deed may only be amended or waived in writing and if required
by Dutch law by a notarial deed under Dutch law.
12
ACCEPTANCE

The Pledgee accepts each Right of Pledge and all terms, waivers, authorities and
powers pursuant to this Deed.
13
GOVERNING LAW AND JURISDICTION

13.1
Governing law

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by Dutch law.
13.2
Jurisdiction

13.2.1
The court (rechtbank) of Amsterdam, the Netherlands, has exclusive jurisdiction
to settle at first instance any dispute arising out of or in connection with
this Deed (including a dispute regarding the existence, validity or termination
of this Deed or any non-contractual obligation arising out of or in connection
with this Deed).





--------------------------------------------------------------------------------

12/12



13.3
Acceptance governing law power of attorney

If a Party is represented by an attorney in connection with the execution of
this Deed or any agreement or document pursuant this Deed:
(a)
the existence and extent of the authority of; and

(b)
the effects of the exercise or purported exercise of that authority by,

that attorney is governed by the law designated in the power of attorney
pursuant to which that attorney is appointed and such choice of law is accepted
by the other Party.
13.4
Bylaw Royal Notarial Association

13.4.1
Each Party declares that it is aware that Rudolf van Bork, civil law notary in
Amsterdam, the Netherlands, and/or his deputy, is a representative of the law
firm Loyens & Loeff N.V. which acts as the external legal advisor of the Pledgor
and/or the Company.

13.4.2
With reference to the provisions of the Code of Conduct (Verordening Beroeps- en
Gedragsregels) as determined by the general meeting of the Royal Notarial
Association (Koninklijke Notariële Beroepsorganisatie), the Pledgee explicitly
declares that it consents to the fact that the Pledgor and/or the Company will
be assisted by Loyens & Loeff N.V. in all cases connected with this Deed and all
potential conflicts arising therefrom.

Final statement
The persons appearing are known to me, civil law notary.
This Deed was executed in Amsterdam, the Netherlands, on the date stated in the
first paragraph of this Deed.
The contents of the Deed have been stated and clarified to the persons
appearing. The persons appearing have declared not to wish the Deed to be fully
read out, to have noted the contents of the Deed timely before its execution and
to agree with the contents.
After limited reading, this Deed was signed first by the persons appearing and
thereafter by me, civil law notary.
(w.s. J.M.J.W. van Boeijen; J.P.A.H.J. Lameijer; J.H.G. Visser)






ISSUED FOR TRUE COPY
Amsterdam, the Netherlands, 19 February 2016


